Case 1:21-cr-20441-JLK Document 1 Entered on FLSD Docket 08/26/2021 Page 1 of 5KS


                                                                                             Aug 26, 2021


                                UN ITED STATES DISTRICT C OUR T
                                SOU TITERN DISTW CT OF FLORIDA
                      21- 20441-CR-KING/BECERRA
                               CA SE N O .
                                             18U.S.C.j641
                                             18U.S.C.j981(a)(1)(C)
     UM TED STATES OF AM ERICA

     V.


     K ATH I R AI,PH SM ITH ,

                 D efendant.
                                         /



            TheActing United StatesAttorney chargesthat:

            From on oraboutM arch 1,2017,through on oraboutJune30,2018,in M iam i-D ade County,
 '
     in the Southem DistrictofFlorida,the defendant,

                                          IG TH IR ALPH SM ITH

     did know ingly and w illfully em bezzle,steal,purloin,and convertto her ow n use,m oney ofthe

     United Statesand a departm entand agency thereof,thatis,theU nited StatesD epartm entofLabor

     Administration,the aggregate amount of which exceeds $1,000,that is, FederalEmployee
     Com pensation A ct benefits,to w hich the defendant w as notentitled, in violation of Title l8,

     United States Code,Section 641.

                                   FORFEITUR E ALLEGA TIO NS

                   The allegationsin this Inform ation arehereby re-alleged and by thisreference fully

     incorporated herein forthepurposeofalleging forfeitureto the United StatesofAm erica ofcertain

     property in which the defendant,K ATH IR AT,PH SM ITH ,hasan interest.
Case 1:21-cr-20441-JLK Document 1 Entered on FLSD Docket 08/26/2021 Page 2 of 5




                 U pon conviction of a violation ofTitle 18,United States Code,Section 641,as

   alleged in this Inform ation,the defendantshallforfeitto the United Statesany property,realor

   personal,which constitutes or is derived from proceeds trâceable to such offense,pursuantto

   Title18,UnitedShtesCode,Section981(a)(1)(C).
          AllpursuanttoTitle18,UnitedStatesCode,Section 981(a)(1)(C)andtheprocedures
 set forth at Title 21 United States Code,Section 853,as incorporated by Title 28,United States

  Code,Section2461(c).

                                                   ''
                                                               .                  :
                                    JUAN N TON IO G   ALEZ     '
                                    A CT G U NITED T Z Es A TTORN EY




                                     JOD I
                                     SPECIAL ASSISTAN T            ITED STATES A '
                                                                                 FTORN EY
   Case 1:21-cr-20441-JLK Document 1 Entered on FLSD Docket 08/26/2021 Page 3 of 5
                             IJM TEDSTATESDISTRICT COIJRT
                             SOUTHERNDISTRICT OFFLORIDA

  W     TED STA TESOF W         W CA                 CA SE NO .

                                                     C ER T W ICA TE O F T R IAT,A T TO R N EY *
  KATHIRALPH SNHTH                                   Superseding CaseInform ation:
               Defendant.                   /
      Courtnivision:tselectOne)                      Newdefendantts) I--IYes I-I No
                                                                                 .


   EZ Miami r-llleyWest I
                        N FTL                        Numberofnewdefendants
   F-IWPB F-IFTP                                     Totalnumberofcounts
         1.1havecarefully consideredtheallegationsoftheindictm ent,thenum berofdefendants,thenum berofproG ble
           witnessesandthelegalcomplexitiesofthelndictmenvlnfonnation attachedhereto.
         2.1am awarethattheinformation supplied onthisstatem entwillbereliedupon by theJudgesofthisCourtin
           settingtheircalendarsand schedulingcriminaltrialsunderthem andateoftheSpeedy TrialAct,
           Title28 U.S.C.Section3161.
         3.Interpreter:(YesorNo) No
           Listlanguageand/ordialect
         4.Thiscasewilltake 0 daysforthepatiestotry.
         5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow:
              (Checkonlyone)                           (Checkonlyone)
          I 0to5days              Iuz                  Petty             g7I
          11 6to10days            IU                   Minor             EII
          111 11to20days          Ir71                 Misdemeanor       ID
          IV 21to 60 days   .     E71                  Felony            Lz
          V 61daysandover         EEI
         6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                               CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo) No
           Ifyes:M agistrateCase No.
           Related miscellaneousnumbers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theD istrictof
           lsthisapotentialdeathpenaltycmse?(YesorNo) No
         7.boesthiscaseoriginatefrom amatterpendingintheCentralRegionoftheU.S.Attorney'sOfficepriorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
         8. Doesthiscase originatefrom amatterpending in theNorthern RegionoftheU.S.Attorney'sOffice priorto
           August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
         9. Doesthiscase originatefrom amatlerpending in theCentralRegion oftheU .S.Attorney'sOfficepriorto
           October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No



                                                                   J i          .
                                                                   SpecialAssistantU ited StatesAttorney
                                                                   CourtID No.
*penaltySheetls)attachal                                                                            REV 3/19/21
Case 1:21-cr-20441-JLK Document 1 Entered on FLSD Docket 08/26/2021 Page 4 of 5




                             JN TED STATESDISTW CT COURT
                             SOUTM RN DISTRICT O F FLOIU D A

                                       PENA LTY SH EET

   Defendant',Nam e: K athiR alph Sm ith

   CaseN o:                                                                '                .-

   Cotmt#:1

      TheftofGovernm entFtmds                                                           .

      18U.S.C.9 641
   *M ax.Penalty:Ten (101vears'im nrisonm ent




    *Aefersonlytopossibleterm ofincarceration,doesnotincludepossiblefines,restiiution,
              specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
    Case 1:21-cr-20441-JLK Document 1 Entered on FLSD Docket 08/26/2021 Page 5 of 5



AO455(Rev.01/09)WafverofanIndictment

                               U NITED STATES D ISTRICT COURT
                                                    forthe
                                           Southem DistrictofFlorida

               United StatesofAm erica
                          V.                                CaseNo.

                  KathiRalph Smith
                      Depndant
                                         W AW ER OF AN INDICTM ENT

       1understandthatlhavebeen accused ofoneorm ore offensespunishableby imprisonmentform orethan one
year. Iwasadvised in open courtofmy rightsand thenattzreoftheproposed chargesagainstme.

       Alerreceiving thisadvice,Iwaivemy rightto prosecution by indictmentand consentto prosecuion by
information.




                                                                             Defendant'
                                                                                      ssignature           .



                                                                        Signatureofdefendant'
                                                                                            sattorney
                                                                                RachelKuhl
                                                                       Printedntzrz:cofde#ndant'
                                                                                               .
                                                                                               çattorney       '


                                                            '   .
                                                                               gudge'ssignature


                                                                         Judge'
                                                                              sprinted ntzp;dand title
